ORDER
PER CURIAM
On further consideration of this court’s order dated July 10, 2013, which suspended respondent from the practice of law in the District of Columbia, pursuant to D.C. Bar Rule XI, § 10(c), this court’s order dated March 17, 2015, which held in abeyance respondent’s motion to set aside the court’s order of suspension, and directed Bar Counsel to show cause why the motion should not be granted in light of the apparent lack of progress in disciplinary proceedings in this jurisdiction, and the affidavit of Peter Ibe, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules of the District of Columbia Court of Appeals Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this court, and the report and. recommendation of the Board on Professional Responsibility, it is this 11th day of June 2015,
ORDERED that Peter Ibe is hereby disbarred by consent, effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from August 19, 2013, the date he filed a compliant affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel’s petition for discipline based upon respondent’s convictions in the Court of Common Pleas of York County, Pennsylvania, be denied as moot. It is
FURTHER ORDERED that Bar Counsel’s motion to file under seal Bar Counsel’s response to the court’s show cause order is granted. ' It is
FURTHER ORDERED that respondent’s motion to set aside the court’s order of suspension be denied as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§14 and 16, which'set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.